Citation Nr: 0802092	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-13 128	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a herniated nucleus pulposus (HNP) at L5-S1 with 
a laminotomy, foraminotomy, and discectomy, currently 
evaluated as 20% disabling.

2.  Entitlement to a separate compensable rating for sciatica 
as a postoperative residual of a herniated nucleus pulposus 
(HNP) at L5-S1.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1969 to December 
1977, and from April 1979 to January 1991.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2004 rating action that denied a rating in 
excess of 20% for postoperative residuals of a HNP at L5-S1 
with a laminotomy, foraminotomy, and discectomy.

In November 2007, the veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran's postoperative residuals of a HNP at L5-S1 
with a laminotomy, foraminotomy, and discectomy are 
manifested by subjective complaints of pain, with objective 
findings including tenderness, forward flexion to 60 degrees, 
extension to neutral, bending and rotation to 20 degrees 
each, and moderate disc space narrowing at L4-5 and L5-S1 on 
recent examination.

3.  The veteran's postoperative residuals of a HNP at L5-S1 
with a laminotomy, foraminotomy, and discectomy include mild 
sciatica.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20% for 
postoperative residuals of a HNP at L5-S1 with a laminotomy, 
foraminotomy, and discectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Code 5243 (2007).

2.  The criteria for a separate 10% rating for sciatica as a 
postoperative residual of a HNP at L5-S1 with a laminotomy, 
foraminotomy, and discectomy are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 
8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

A January 2004 pre-rating RO letter notified the veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claim, as well as of what was need to 
establish entitlement to a higher rating (evidence showing 
that the disability had gotten worse).  Thereafter, they were 
afforded opportunities to respond.  The Board thus finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
provided ample opportunity to submit such information and 
evidence.  

The aforementioned letter also provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
the type of records that the VA would make reasonable efforts 
to get. Additionally, that letter requested the veteran to 
furnish any treatment records that he had that pertained to 
his claim.  The Board thus finds that the January 2004 RO 
letter satisfies the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by a claimant; and (4) a request by 
the VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all 4 content of notice requirements have been met with in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the 
January 2004 document fully met the VCAA's notice 
requirements, and was furnished to the veteran prior to the 
March 2004 rating action on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the March 2005 SOC, 
and that this suffices for Dingess/Hartman.  The Court also 
held that the VA must provide information regarding the 
effective date that may be assigned; such notice was provided 
in a March 2006 RO letter.    

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include providing the veteran comprehensive VA 
examinations in February 2004 and February 2005, reports of 
which are of record and have been considered in adjudicating 
this claim.  A transcript of the veteran's November 2007 
Board hearing testimony has been associated with the record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of          2 ratings applies under a particular diagnostic 
code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the 
Court held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  

A.  A Rating in Excess of 20% for Postoperative Residuals of 
a HNP at L5-S1

Under the applicable criteria, 38 C.F.R. § 4.71a, DC 5243, 
pursuant to the criteria set forth in a General Rating 
Formula for Diseases and Injuries of the Spine, provides a 
20% rating for intervertebral disc syndrome (IVDS) where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than  60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40% rating requires that forward flexion of the 
thoracolumbar spine be 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50% rating 
requires unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100% rating requires unfavorable ankylosis of the 
entire spine.  These criteria are applied with and without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235-
5243.  

Forward flexion to 90 degrees, and extension, lateral 
flexion, and rotation to           30 degrees each are 
considered normal range of motion of the thoracolumbar spine.  
38 C.F.R. § 4.71a, Plate V.

IVDS may also be rated on the basis of the total duration of 
incapacitating episodes over a previous 12 month period.  A 
20% rating is warranted for incapacitating episodes of IVDS 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40% rating requires 
incapacitating episodes of IVDS having a total duration of at 
least 4 weeks but less than 6 weeks during the past      12 
months.  A 60% rating requires incapacitating episodes of 
IVDS having a total duration of at least 6 weeks during the 
past 12 months.  Alternatively, IVDS may be rated by 
combining under 38 C.F.R. § 4.25 (2007) separate ratings for 
its chronic orthopedic and neurologic manifestations along 
with ratings for all other disabilities, whichever method 
results in the higher rating.  For purposes of rating under 
DC 5243, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires treatment and bed rest 
prescribed by a physician.  

In this case, the pertinent evidence provides no basis for 
more than a 20% rating under DC 5243 for the veteran's 
postoperative residuals of a HNP at L5-S1 with a laminotomy, 
foraminotomy, and discectomy, as the clinical findings to 
warrant a 40% rating (forward flexion of the thoracolumbar 
spine to 30 degrees or less; favorable ankylosis of the 
entire thoracolumbar spine; or incapacitating episodes of 
IVDS having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months) have not been 
objectively demonstrated.

On February 2004 VA neurological examination, the veteran 
complained of low back pain associated with tingling 
dysesthesias (sometimes painful) down the left lower 
extremity to the back of the knee.  He had not taken time off 
work from his job with a state department of jobs and family 
services because of low back pain.  

On current examination, the veteran could walk on his toes 
and heels, with low back pain with heel walking.  There was 
no tenderness to percussion of the lumbosacral spine at the 
site of a well-healed incision.  Posture was good, and there 
was full range of motion of the lumbosacral spine, except 
that forward flexion was limited to 45 degrees by sharp low 
back pain.  There was mild low back pain at full left lateral 
flexion and left rotation.  Straight leg raising was painless 
at 85 degrees on the right, with low back pain at 15 degrees 
on the right.  The Romberg test was negative, and the veteran 
balanced on either foot and tandem walked without difficulty.  
The toes were downgoing, motor examination was 5/5 in all 
distal muscle groups, and sensation was intact.  

The diagnoses included lumbosacral spine degenerative disc 
disease (DDD), status post excision of HNP x 2.  The examiner 
commented that the veteran's low back pain was becoming 
progressively more troubling over the past several months, 
causing him to stop doing some of the exercises prescribed 
for low back pain, and that the veteran was disabled in that 
he had low back pain every day which was made worse by 
prolonged on-the-job sitting, but he had not had to take time 
off work.  

On February 2004 VA orthopedic examination, the veteran gave 
a 1-year history of worsening intermittent symptoms of 
increased back and leg pain which were irritated by certain 
positions and prolonged sitting and standing, but he was able 
to function and work at his job, and he could perform normal 
daily activities.  There were no associated bowel or bladder 
dysfunction, systemic symptoms, unsteadiness, or falling, and 
the veteran did not use a brace, cane, or crutches.

On current examination, the veteran ambulated without aids or 
assistance.  There was mild tenderness over the paraspinal 
muscle.  The veteran could forward flex 60/90 degrees with 
pain from 30 to 60 degrees of forward flexion.  He could bend 
and rotate 20 to 30 degrees, limited by pain at the extremes 
of motion.  He could rise on toes and heels in a seated 
position.  Straight leg raising was positive on the left.  
Reflexes, strength, and sensation were symmetric.  Range of 
motion was not affected by body habitus, and there was no 
other fixed deformity.  Right ankylosis was noted in the 
back, with no non-organic signs.  X-rays of the lumbosacral 
spine revealed minimal degenerative arthritic changes, with 
minimal marginal spur formation and narrowed disc space 
between L4-5 and L5-S1.  The final diagnosis was 
postoperative herniated lumbar disc with arthritis.      

On February 2005 VA examination, the veteran gave a several-
year history of low back symptom worsening, with increasing 
pain and stiffness and left leg pain and paresthesias going 
into the leg.  He stated that his back caused incapacitating 
episodes about 1 day per month.  The examiner noted that he 
was able to function at his job and perform normal daily 
activities.  

On current examination, the veteran ambulated without aids or 
assistance.  There was some tenderness and soreness over the 
back and paraspinous muscles.  There was no obvious spasm.  
Forward flexion was to 60 degrees, extension to neutral, and 
bending and rotation to 20 degrees each, with pain throughout 
the range of motion, and repeated without change.  The 
veteran could rise onto his toes and heels, and straight leg 
raising was positive on the left.  Reflexes were equal and 
sensation frank and symmetric in both lower extremities.  X-
rays of the lumbar spine revealed intact pedicles and 
sacroiliac joints, and moderate disc space narrowing at L4-5 
and L5-S1, and the radiologist's impression was DDD.  The 
final diagnosis included residuals of postoperative lumbar 
laminectomy for herniated lumbar disc.     

In an April 2005 written statement, the veteran furnished 
information about how his low back disability impaired him 
functionally on the job. He stated that it prevented him from 
moving tables, loading and unloading boxes of training 
materials, carrying video equipment to training sites, and 
conducting instruction sessions involving prolonged standing 
without frequent breaks to sit down.  He stated that he could 
now only perform his job with assistance from friends, which 
limited him to his current position and prevented his 
promotion.  He stated that he could perform normal daily 
functions only by modifying his normal behavior or activity.  
Also received in April 2005 were statements from 3 co-workers 
attesting to the veteran's functional disability with respect 
to inability to stand, sit, or walk for prolonged periods.  

At the November 2007 Board hearing, the veteran testified 
about the severity of his service-connected low back 
disability and how it impaired him functionally.  He stated 
that, while he had to give up recreational activities such as 
golfing and bowling, and he could no longer mow his lawn 
using a walking lawn mower, he could use a riding mower to 
accomplish this task, as well as wash his car and drive a car 
for an hour without back problems.

Clearly, the evidence provides no basis for more than a 20% 
rating under DC 5243 for postoperative residuals of a HNP at 
L5-S1 with a laminotomy, foraminotomy, and discectomy, as 
there is no evidence of the symptoms required for a 40% 
rating, i.e., forward flexion of the thoracolumbar spine to 
30 degrees or less; favorable ankylosis of the entire 
thoracolumbar spine; or incapacitating episodes of IVDS 
having a total duration of at least 4 weeks but less than 6 
weeks during the past      12 months. 

The Board also points out that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, however, functional loss due to pain, weakness 
and fatigability has already been taken into consideration in 
the assignment of the 20% rating.  The February 2004 VA 
examiner commented that repetitive use of the veteran's back 
caused more pain, fatigue, and stiffness, but that this could 
not be measured.  While the veteran had pain on forward 
flexion from 30 to 60 degrees, the Board finds that the pain 
was not productive of significant functional loss, inasmuch 
as he nonetheless was able to forward flex to 60 degrees.  On 
February 2005 VA examination, the veteran complained that 
repetitive use, bending, and lifting caused flare-ups of his 
low back symptoms, but no change was noted with respect to 
increased aching, pain, soreness, tenderness, and 
fatigability on actual examination.  Hence, the record 
presents no basis for assignment of any higher rating based 
on the DeLuca factors alone.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, inasmuch as the factual findings 
do not show distinct time periods from 2004 to 2005 where the 
veteran's low back disability exhibited symptoms that would 
warrant different ratings, and that the claim for a rating in 
excess of 20% under DC 5243 for postoperative residuals of a 
HNP at L5-S1 with a laminotomy, foraminotomy, and discectomy 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.	A Separate Compensable Rating for Sciatica as a                        
Postoperative Residual of a HNP at L5-S1

The rule against pyramiding precludes the evaluation of the 
same service-connected disability under different DCs for the 
purpose of artificially increasing the service-connected 
evaluation.  38 C.F.R. § 4.14 (2007).  However, 38 C.F.R. 
§ 4.71a provides that any associated objective neurological 
deformities are to be evaluated separately under an 
appropriate DC.  The rating schedule thus permits separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14.  Separate 
manifestations of the same disability may be rated 
individually if none of the symptomatology for any one of the 
conditions is duplicative of or overlapping the 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  

In this case, the veteran's service-connected postoperative 
residuals of a HNP at  L5-S1 with a laminotomy, foraminotomy, 
and discectomy include sciatica.

Under the criteria of 38 C.F.R. § 4.124a, DC 8520, mild 
incomplete sciatic nerve paralysis warrants a 10% rating.  
20%, 40%, and 60% ratings require moderate, moderately 
severe, and severe (with marked muscular atrophy) incomplete 
paralysis, respectively.  An 80% rating requires complete 
paralysis of the sciatic nerve, with dangling of a foot and 
foot drop, no active movement of the muscles below the knee 
is possible, and knee flexion is weakened or (very rarely) 
lost.  

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that the record supports the grant 
of a separate 10% rating under DC 8520 for the veteran's left 
sciatica.  However, the assignment of a rating in excess of 
10% is not warranted, as more than mild sciatic neuropathy 
has not been shown.  

On February 2004 VA neurological examination, the veteran 
complained of low back pain associated with tingling 
dysesthesias (sometimes painful) down the left lower 
extremity to the back of the knee.  On current examination, 
the veteran could walk on his toes and heels, with low back 
pain with heel walking.  Lasegue's test confirmed sciatica, 
but the Romberg test was negative, and the veteran balanced 
on either foot and tandem walked without difficulty.  
Moreover, the toes were downgoing, motor examination was 5/5 
in all distal muscle groups, and sensation was intact.  The 
diagnoses included lumbosacral spine degenerative disc 
disease (DDD), status post excision of HNP x 2.    

On February 2004 VA orthopedic examination, the veteran gave 
a 1-year history of worsening intermittent symptoms of 
increased back and leg pain which were irritated by certain 
positions and prolonged sitting and standing, but he was able 
to function and work at his job, and he could perform normal 
daily activities.  Significantly, there were no associated 
systemic symptoms, unsteadiness, or falling, and the veteran 
did not use a brace, cane, or crutches.  On current 
examination, the veteran ambulated without aids or 
assistance.  Although there was a little bit of sciatic notch 
tenderness on the left leg, the veteran could rise on toes 
and heels in a seated position.  There was tenderness over 
the left leg sciatic nerve, but reflexes, strength, and 
sensation were symmetric.  The final diagnosis was 
postoperative herniated lumbar disc with arthritis.      

On February 2005 VA examination, the veteran gave a several-
year history of low back symptom worsening, with increasing 
pain and stiffness and left leg pain and paresthesias going 
into the leg.  The examiner noted that he was able to 
function at his job and perform normal daily activities.  On 
current examination, the veteran ambulated without aids or 
assistance.  Although there was a little bit of left sciatic 
notch tenderness, the veteran could rise onto his toes and 
heels, and reflexes were equal and sensation frank and 
symmetric in both lower extremities.  The final diagnosis was 
residuals of postoperative lumbar laminectomy for herniated 
lumbar disc and left sciatica.     

For all the foregoing reasons, the Board finds that a 
separate 10%, but no higher, rating is warranted for sciatica 
as a postoperative residual of a HNP at L5-S1 with a 
laminotomy, foraminotomy, and discectomy.  In this regard, 
the Board notes that there is no basis for staged rating, 
inasmuch as the factual findings do not show distinct time 
periods from 2004 to 2005 where the veteran's sciatica 
exhibited symptoms that would warrant different ratings.


ORDER

A rating in excess of 20% for postoperative residuals of a 
HNP at L5-S1 with a laminotomy, foraminotomy, and discectomy 
is denied.

A separate 10% rating for sciatica as a postoperative 
residual of a HNP at L5-S1 with a laminotomy, foraminotomy, 
and discectomy is granted, subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


